Execution Version PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of August 11, 2008 (the “Effective Date”), by and among EHGP, Inc., a Pennsylvania corporation (the “General Partner”), Eric Blumenfeld, an individual (a "Special Limited Partner"), and EHA Acquisition, L.P., a Pennsylvania limited partnership (a “Limited Partner”) and together with the General Partner and the Special Limited Partner hereinafter collectively referred to as, the “Partners” or the “Seller”) of Executive House Associates, a Pennsylvania limited partnership (the “Partnership”), with an address of c/o EB Realty Management Corp., 530 South 2nd Street, Suite 110, Philadelphia, Pennsylvania 19147, Attention: John Ardouny, Facsimile No. 215-625-2870 and BIR Executive GP, L.L.C., a Delaware limited liability company (“GP Buyer”) and BIR Executive LP, L.L.C., a Delaware limited liability company (the “LP Buyer and, together with the GP Buyer hereinafter collectively referred to as the “Buyer”), with an address of c/o Berkshire Property Advisors, L.L.C., One Beacon Street, Suite 1500, Boston, Massachusetts 02108, Attention: Stephen Gullo, Facsimile No.617-646-2317. RECITALS WHEREAS, Seller owns ninety-six and 474,774/1,000,000 percent (96.474774%) of the partnership interests (the “Partnership Interests”) in the Partnership; WHEREAS, the Partnership is the owner of that certain tract or parcel of land located at 6100 City Avenue, Philadelphia, Pennsylvania, more particularly described in Exhibit A attached hereto (the “Land”), upon which is located the three hundred and two (302) unit apartment complex commonly known as Executive House which contains related improvements, facilities, amenities, structures, driveways and walkways, all of which have been constructed on the Land (collectively, the “Improvements”), and certain personal property listed on Exhibit B attached hereto located on or used solely in connection with the Land and Improvements (the “Personal Property”) (the Land and Improvements are collectively referred to as the “Real Property,” and the Real Property and the Personal Property are collectively referred to as the “Property”); WHEREAS, Seller and Buyer desire to enter into this Agreement pursuant to which Seller shall sell the Partnership Interests to Buyer, and Buyer shall purchase the Partnership Interests from Seller, upon the terms and conditions hereinafter set forth; WHEREAS, simultaneously with the execution of this Agreement, Buyer and Anthony W. Packer and Jerome D. Winnick, each an individual, and Shoreline/Marin, LLC, a Delaware limited liability company (the “Individual Limited Partners”) shall enter into a Purchase and Sale Agreement with respect to the 3.525226% of the special limited and limited partner interests in the Partnership held by the Individual Limited Partners (the “LP Purchase Agreement”); and WHEREAS, Buyer may require Seller, at Buyer’s election, to convert the Partnership into a Delaware limited liability company in the name of BIR Executive House, L.L.C. (the “Company”), whose members shall be all of the partners of the Partnership. NOW, THEREFORE, in consideration of the foregoing, of the covenants, promises and undertakings set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: SECTION 1 PURCHASE AND SALE 1.01Purchase by Buyer.Upon the terms and subject to the conditions set forth in this Agreement, Buyer agrees to purchase the Partnership Interests from Seller, and Seller agrees to sell the Partnership Interests to Buyer. 1.02Payment of Purchase Price.The aggregate purchase price for the Partnership Interests shall be Forty-Eight
